Citation Nr: 0018340	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-04 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder, hypertension and coronary artery disease, a back 
disability and a skin condition as a result of exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
January 1970.  His enlistment in October 1962 was for a 
period of three years.  He received an honorable discharge in 
February 1965 for the sole purpose of reenlistment.  He 
reenlisted in February 1965 and was discharged in January 
1970 with an other than honorable discharge.  In a December 
1988 administrative decision, the Department of Veterans 
Affairs (VA) held that the veteran's service from October 
1962 to October 1965 was under honorable conditions.  It was 
held that the service from October 1965 to January 1970 was 
dishonorable in nature and was a bar to VA benefits.  In a 
November 1994 administrative decision the VA Regional Office, 
Muskogee, Oklahoma, held that the December 1988 
administrative decision was correct.  The veteran appealed 
from that decision.  In December 1996 the Board of Veterans' 
Appeals (Board) held that the character of the veteran's 
discharge from the period of military service from October 
1965 to January 1970 did not constitute a bar to the receipt 
of VA compensation benefits.  

In a November 1997 rating action the regional office denied 
entitlement to service connection for conditions including 
post-traumatic stress disorder, hypertension with heart 
disease, a back disability and a skin condition as a result 
of exposure to Agent Orange during service.  The veteran 
appealed those issues.  The case is now before the Board for 
appellate consideration.  

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to service 
connection for post-traumatic stress disorder is being 
deferred pending further action by the regional office.  






FINDINGS OF FACT

1.  During service, in August and September 1968 the veteran 
was seen for complaints of shortness of breath and chest 
pain.  An elevated blood pressure reading was recorded.  An 
electrocardiogram and chest X-ray study were within normal 
limits.  

2.  When the veteran was examined for separation from 
military service in December 1969 his blood pressure was 
normal.  Clinical evaluation of the heart was normal.  

3.  The veteran was seen during service, in October 1965 for 
an injury to his back.  When he was examined for separation 
from service clinical evaluation of the spine was normal.  

4.  The veteran was treated during service in 1963 and 1964 
for rashes on his shoulders, legs and ankles.  When he was 
examined for separation from service clinical evaluation of 
the skin was normal.  

5.  Hypertension with heart disease, a chronic low back 
disability and chronic skin conditions were initially 
medically reported many years following the veteran's 
separation from service.  

6.  There is no medical evidence of record linking the 
veteran's current essential hypertension, heart disease, low 
back disability and skin condition to his military service 
or, in the case of the skin condition, to Agent Orange 
exposure in service.  

7.  The record reflects that the veteran served in the 
Republic of Vietnam.  The U.S. Armed services Center for 
research of Unit Records has indicated that his unit was 
attacked by enemy forces.

8.  The veteran was afforded a VA psychiatric examination in 
January 1995 and a diagnosis of post-traumatic stress 
disorder was made.  VA outpatient treatment records dated 
from 1992 to 1996 reflect other diagnoses including 
depression with anxiety.

9.  The veteran's claim for service connection for post-
traumatic stress disorder is plausible.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for 
hypertension with heart disease, a chronic low back 
disability and a skin disability resulting from exposure to 
Agent Orange during service are not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (1999).

2.  The veteran has submitted a well-grounded claim for 
service connection for post-traumatic stress disorder.  38 
U.S.C.A.§§  1110, 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claims for service connection for 
hypertension with heart disease, a chronic back disability 
and a skin disability resulting from Agent Orange exposure 
during service are not well grounded.  The Board further 
finds that the claim for service connection for post-
traumatic stress disorder is well-grounded.  The Board 
believes that further information is necessary in connection 
with that claim.

I.  Background

The veteran's service medical records reflect that he was 
seen in August and September 1968 with complaints of 
shortness of breath and chest pain.  A blood pressure reading 
in August was 142/98.  His chest was clear and the heart had 
a normal sinus rhythm.  When he was seen in September 1968 it 
was indicated that an electrocardiogram in August as well as 
a chest X-ray study during that month were within normal 
limits.  Physical examination showed a blood pressure 140/80.  
His pulse rate was 78 and regular.  The neck veins were 
normal.  The precordium had normal activity.  The first and 
second heart sounds were not fixed and moved normally with 
inspiration.  There were no murmurs heard and no gallops 
heard after exercise.  When the veteran was examined for 
separation from military service in December 1969 his blood 
pressure was 120/60.  Clinical evaluation of the heart was 
reported to be normal.  

The veteran's service medical records further reflect that he 
was seen in October 1965 for an injury to his back.  An 
impression of a back strain was made.  When he was examined 
for separation from service in December 1969 the veteran 
indicated on a medical history form that he did not have or 
had never had back trouble of any kind.  On the medical 
examination report, clinical evaluation of the spine was 
normal.  

The veteran's service medical records further reflect that he 
was seen in August 1963 for a rash on his shoulders.  In July 
1964 he was seen for a rash involving his legs and ankles.  
When he was examined for separation from service in December 
1969 clinical evaluation of the skin was reported to be 
normal.  

Hypertension with heart disease, a chronic low back 
disability and skin disorders, including nevi and a rash 
involving the scrotum were initially medically reported many 
years following the veteran's discharge from military 
service.  No medical authority has related any of the 
veteran's conditions including his skin disorders, to 
exposure to Agent Orange.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular disability or 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a number of diseases shall be 
service connected including chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda and acute and 
subacute peripheral neuropathy even though there is no record 
of such diseases during service.  38 C.F.R. §§ 3.307, 3.309.  
A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the Vietnam Era and 
has a disease listed under 38 C.F.R. § 3.309 shall be 
presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, supra.  

The veteran's service medical records reflect that he was 
seen in 1968 with complaints of shortness of breath and chest 
pain and an elevated blood pressure reading was recorded.  
However, the heart had a normal sinus rhythm and chest X-ray 
study and electrocardiogram were within normal limits.  When 
he was examined for separation from military service in 
December 1969 clinical evaluation of the heart was normal.  
The veteran was also seen during service for a back injury in 
October 1965 and the condition was diagnosed as a strain.  
However, when he was examined for separation from service he 
indicated on a medical history form that he did not have or 
had not had back trouble of any kind and clinical evaluation 
of the spine was reported to be normal.  The veteran was seen 
during service in 1963 and 1964 for rashes on his shoulders, 
legs and ankles; however, that was several years before he 
served in Vietnam and his skin was reported to be normal when 
he was examined for separation from service.  Essential 
hypertension with heart disease, a chronic low back 
disability and skin disorders were initially medically 
reported many years following his separation from military 
service.  

The veteran's service records reflect that he served in 
Vietnam during his active military service.  However, his 
only skin complaints in service were before he served in 
Vietnam.  A chronic skin condition was initially manifested 
many years following his separation from military service.  
Further, the skin conditions reported are not included among 
the diseases which may be presumed to have been service 
connected based on exposure to Agent Orange.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for essential hypertension with heart disease, a 
chronic low back disability or a chronic skin disability.  
There is no indication of any medical link between the 
claimed conditions and his military service.  Given the 
evidence that is of record, the claims for service connection 
for essential hypertension with heart disease, a chronic low 
back disability and a chronic skin condition may not be 
considered well grounded.  Since the claims are not well 
grounded, they must accordingly be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 
Vet. App. 384 (1995).  

With regard to the veteran's claim for service connection for 
post-traumatic stress disorder, the veteran has described 
various stressors that reportedly occurred during his service 
in Vietnam.  The U.S. Armed Services Center for Research of 
Unit records indicated that morning reports submitted by the 
587th Signal Company verified that the veteran had been 
assigned to that unit during his Vietnam tour.  In addition, 
available U.S. Army records listed attacks at Cu Chi and Tay 
Ninh, the main base area locations of the 587th Signal 
Company for the dates provided.  Attacks were also listed a 
Dau Tieng for the dates provided.

The veteran's service medical records do not reflect any 
complaints or findings regarding a psychiatric disability.  
When he was afforded a VA psychiatric examination in January 
1995, a diagnosis of post-traumatic stress disorder was made.  
However, the veteran was seen on an outpatient basis by the 
VA on numerous occasions from 1992 to 1996 when various 
diagnoses were recorded including depression with anxiety and 
post-traumatic stress disorder.  Thus, the psychiatric 
diagnosis in the veteran's case is somewhat unclear.  
However, the Board believes that the claim for service 
connection for post-traumatic stress disorder is plausible.


ORDER

The veteran's claim for entitlement to service connection for 
post-traumatic stress disorder is well-grounded.  The appeal 
is granted to this extent.

Entitlement to service connection for essential hypertension 
with heart disease, a chronic low back disability and a 
chronic skin disability resulting from exposure to Agent 
Orange during service is not established.  The appeal is 
denied to this extent.  


REMAND

With regard to the veteran's claim for service connection for 
post-traumatic stress disorder, as noted previously, he has 
described various stressors that reportedly occurred during 
his service in Vietnam and the U.S. Armed Services Center for 
Research of Unit Records has verified that his unit came 
under enemy attack. 

When the veteran was afforded a VA psychiatric examination in 
January 1995 a diagnosis of post-traumatic stress disorder 
was made.  However, the VA outpatient treatment records from 
1992 to 1996 reflect other diagnoses including depression 
with anxiety and post-traumatic stress disorder.  The Board 
therefore believes that additional medical information would 
be desirable. 

In view of the above matters the case is REMANDED to the 
regional office for the following action:

1.  The veteran should be examined by a 
board of two psychiatrists experienced in 
cases involving post-traumatic stress 
disorder to determine the nature and 
extent of any psychiatric disability 
present and whether a diagnosis of 
post-traumatic stress disorder is 
currently justified.  The report of 
examination should contain a detailed 
social, industrial and military history 
as well as clinical findings upon which 
the diagnosis is based.  The claims file 
is to be made available to the examiners 
for review prior to the examination.  

2.  The veteran's claim for service 
connection for post-traumatic stress 
disorder should then be reviewed by the 
regional office.  If the denial is 
continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining issue on appeal 
pending completion of the requested action.  


		
                                                 ROBERT D. 
PHILIPP
	Member, Board of Veterans' Appeals


Error! Not a valid link.

